     Case 2:20-cv-02277-KJM-CKD Document 40 Filed 01/12/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   Interlink Products International, Inc.,               No. 2:20-02277-KJM-CKD
12                             Plaintiff,                  ORDER
13           v.
14
     Wade Crowfoot, et al.,
15
                               Defendants.
16

17          Under the local rules of this District, “only members of the Bar of this Court shall practice

18   in this Court.” E.D. Cal. L.R. 180(b). Attorneys may be admitted pro hac vice under Local Rule

19   180(b)(2). Counsel for plaintiff Interlink Products International, Inc. appears not to have been
20   admitted to practice in this court. Counsel must submit within fourteen days a petition for

21   admission to the bar of this court or an application to appear pro hac vice. Sanctions or penalties

22   may be imposed for noncompliance. See E.D. Cal. L.R. 180(d), 184(c).

23          IT IS SO ORDERED.

24   DATED: January 11, 2021.




                                                     1
